--------------------------------------------------------------------------------

Exhibit 10 (c)
SONOMA NATIONAL BANK


AMENDED EXECUTIVE SALARY CONTINUATION AGREEMENT


This Agreement is made and entered into as of February 14, 2006 (the “Effective
Date”) by and between Sonoma National Bank, a national banking association, (the
"Bank"), and David F. Titus, (the "Executive").


WITNESSETH:


WHEREAS, the Bank employs the Executive to serve as its Senior Lending Officer;


WHEREAS, the Bank and the Executive entered into an Executive Salary
Continuation Agreement (“the Agreement”), effective June 1, 1993, providing for
certain benefits to the Executive upon his death, disability or retirement;


WHEREAS, as of the Effective Date, the parties desire to make certain amendments
and changes to the Agreement to clarify their original intent and to provide and
set forth in one document, to be effective upon the date set forth below until
termination of this Amended Agreement, those benefits herein specified to be
provided to the Executive upon his death, disability or retirement;


WHEREAS, the parties continue to agree that the Executive's experience,
knowledge of the affairs of the Bank, reputation and contacts in the industry
are so valuable that assurance of his continued service is essential for the
future growth and profits of the Bank, and it is in the best interest of the
Bank to arrange terms of continued employment for the Executive so as to
reasonably assure his remaining in the Bank’s employment during his lifetime or
until the age of retirement;


WHEREAS, the Bank desires that the Executive's services be retained as herein
provided, and


WHEREAS, the Executive will continue in the employ of the Bank provided the Bank
agrees to pay him or his beneficiary certain benefits in accordance with the
terms and conditions hereinafter set forth;


WHEREAS, this Amended Agreement is not part of any salary reduction plan or
nonqualified deferred compensation plan under Section 409A of the Code and the
Executive has no option to elect to accelerate or defer the payment of any
benefit provided hereunder.


NOW, THEREFORE, in consideration of the services to be performed in the future
as well as the mutual promises and covenants herein contained, it is agreed as
follows:
 
ARTICLE 1
Definitions


1.1    “Bank” shall mean Sonoma National Bank, a wholly owned subsidiary of
Northern Empire Bancshares (the “Company”), or any successors thereto.


1.2     “Beneficiary” shall mean the person or persons designated in writing by
Executive to receive the benefits provided hereunder in the event of his death.
Such designation shall be valid only if made on a form provided by the Bank, and
the Bank receives the form prior to the Executive's death.


1.3     “Cause” shall mean a failure by Executive to conform with high standards
of diligence, competence, skill, judgment, and efficiency in the execution of
his duties on behalf of the Bank; provided, however, that Executive shall be
entitled to thirty (30) days written notice and opportunity to cure prior to any
termination for Cause. In addition, for purposes of this Amended Agreement,
"Cause" shall include dishonesty, fraud, conviction or plea of nolo contender to
a felony or of a crime involving moral turpitude, willful destruction, or theft
of Bank property, willful malfeasance or gross negligence by the Executive in
the performance of his duties.


--------------------------------------------------------------------------------



1.4    “Change in Control” shall mean the occurrence of any of the following
events: (a) any reorganization (as defined in Section 181 of the California
Corporations Code), merger or consolidation of the Bank in which the Bank is not
the surviving organization; (b) any reorganization (as defined in Section 181 of
the California Corporations Code), merger or consolidation of the Company in
which the Company is not the surviving organization; (c) any sale, lease,
exchange, mortgage, pledge, transfer or other disposition (in one transaction or
a series of transactions) of any assets of the Bank or of the Company, having an
aggregate fair market value of fifty percent (50%) of the total value of the
assets of the Bank or the Company and its consolidated subsidiaries, reflected
in the most recent balance sheet of the Bank or the Company; or (d) any person
(as such term used in Sections 13(d) and 14 (d) (2) of the Securities Exchange
Act or 1934), other than the Company, becomes a beneficial owner directly or
indirectly of securities of the Bank representing twenty-five percent (25%) of
the combined voting power of the Bank's then-outstanding securities.


1.5    “Code” shall mean the Internal Revenue Code of 1986, as amended.


1.6     “Disability” shall mean any disability that would meet the definition of
a permissible payment event pursuant to Section 409A(2)(C) of the Code.


1.7    “Retirement” shall mean any termination of employment (other than for
Cause) that occurs after Executive has attained Retirement Age. “Retirement Age”
shall be age fifty-eight (58).


ARTICLE 2
Conditions to Receipt Benefits


2.1    Minimum Service Requirement. Executive shall be eligible to receive
benefits under this Amended Agreement after thirteen (13) years of service with
the Bank, with such service credited from January 1, 1993 (i.e., as of January
1, 2006).


2.2    Distribution Schedule. Distributions under this Amended Agreement shall
be in accordance with the schedule described herein for the applicable
distribution event. Executive shall have no discretion to accelerate or defer
any of the scheduled payments other than in accordance with Section 409A of the
Code and its applicable regulations.


2.3    Maximum Benefit. The maximum benefit payable under this Amended Agreement
shall be Two Million Four Hundred Thousand Dollars ($2,400,000).


2.4    Payment Period. Except as otherwise indicated below, payments in
accordance with this Amended Agreement shall be made monthly for a period of
twenty (20) years (two hundred forty (240) months).


ARTICLE 3
Retirement


3.1    Retirement. Beginning no later than March 15 of the year immediately
following his Retirement from the Bank, Executive shall be entitled to receive
the annual sum of One Hundred Thousand Dollars ($100,000) for the duration of
the Payment Period, payable in equal monthly installments.


3.2    Early Retirement. In the event Executive retires from employment with the
Bank after achieving the Minimum Service Requirement but prior to reaching
Retirement Age, he shall be entitled to receive annual payments during the
Payment Period as follows:


13 years of service:
 
$
75,000
 
14
 
$
80,000
 
15
 
$
85,000
 
16
 
$
90,000
 
17
 
$
95,000
 
18 and thereafter
 
$
100,000
 



Notwithstanding the date of early retirement, the Payment Period shall begin no
later than March 15 of the year immediately following the year in which
Executive reaches Retirement Age.


3.3    Death After Retirement. If the Executive dies after Retirement but prior
to receiving the full amount of monthly payments to which he is entitled under
this Article 3, the Bank will continue to make such monthly payments to his
Beneficiary.



--------------------------------------------------------------------------------



ARTICLE 4
Death or Disability


4.1    Death Prior to Retirement. In the event that the Executive should die
while actively employed by the Bank at any time after Effective Date, the Bank
will pay the annual sum of One Hundred Thousand dollars ($100,000) to the
Beneficiary for the duration of the Payment Period. The Payment Period shall
commence no later than six (6) months after the date of death.


4.2    Disability. In the event that Executive employment is terminated as a
result of Disability prior to attaining Retirement Age, the Bank will pay the
annual sum of One Hundred Thousand dollars ($100,000) to the Beneficiary for the
duration of the Payment Period. The Payment Period shall begin no later than
March 15, of the year immedicately following his termination
 
ARTICLE 5
Termination other than for Retirement


5.1    Termination for Cause. If the Executive is Terminated for Cause prior to
Retirement, then he shall be entitled to the benefits payable with respect to
early retirement under Section 3.2 above; provided, however, that the Payment
Period shall be for one year (12 months) only.


5.2    Vesting on a Change in Control. Notwithstanding anything to the contrary
contained herein, in the event of a Change in Control, the early benefits
schedule described in 3.2 above shall become fully vested and annual benefits
payable as a result of any termination hereunder (including for early
retirement, Disability and Cause) shall be $100,000, subject to the applicable
Payment Period and timing conditions described herein. If such vesting results
in any payment that would be an “Excess Parachute Payment” under Section 280G of
the Code, the Bank shall take whatever steps are necessary to ensure that
Executive receives the full benefit to which he is entitled hereunder, including
(by way of example only), extending the Payment Period and/or grossing up the
payment to cover any additional excise taxes.


ARTICLE 6
Miscellaneous


6.1    Funding of Amended Agreement. The Bank may, but is not required to,
voluntarily invest in a life insurance policy, insuring the life of the
Executive, to help fulfill its obligations to pay benefits to the Beneficiary of
Executive pursuant to this Amended Agreement. The specified benefits are payable
to the Executive or his beneficiaries pursuant to the terms of this Amended
Agreement, whether or not such life insurance is purchased by or payable to the
Bank. In the event the Bank purchases life insurance, insuring the life of the
Executive, the cash surrender value of such life insurance shall belong to and
be a general asset of the Bank.


6.2    Termination or Modification. This Amended Agreement is the entire
agreement between the parties on this subject matter and may not be modified or
abrogated orally or by course of dealing, but only by another instrument in
writing duly executed by the parties.


6.2    Prohibition Against Assignment by Executive. Neither Executive nor his
Beneficiary shall have the right to assign the benefits payable under this
Amended Agreement without the written permission of the Bank.


6.3    Governing Law. This Agreement shall be governed and construed in
accordance with the laws of the state of California, without regard to any
applicable conflicts of law rules.


6.4    Titles and Headings. The titles, captions and headings of this Agreement
are included for ease of reference only and will be disregarded in interpreting
or construing this Agreement.


6.5    Counterparts. This Agreement may be executed in counterparts, each of
which will be deemed an original, but all of which together will constitute one
and the same instrument.


--------------------------------------------------------------------------------



6.6    Compliance with Section 409A of the Code . This Agreement is intended to
constitute an enforceable contract for the payment of certain retirement and
death benefits. This Amended Agreement is not intended to be a funded pension
plan under the Employee Retirement Income Security Act of 1974, nor is it
intended to constitute a "nonqualified deferred compensation plan" within the
meaning of Section 409A of the Code. Notwithstanding the foregoing, in the event
this Agreement and/or any benefit paid to the Employee hereunder is deemed to be
subject to Section 409A of the Code, this Agreement shall be amended as
reasonably necessary to bring this Agreement and/or any such benefit into
compliance with Section 409A of the Code, without reducing the amounts of any
benefits due to the Employee hereunder.


6.7    Participation in Other Plans. Nothing contained in this Agreement shall
be construed to alter, abridge or in any manner affect the rights and privileges
of the Executive to participate in and be covered by any pension, profit
sharing, group insurance, bonus or similar employee plans which the Bank may now
or hereafter have.


6.8    Not a Contract of Employment. This Agreement shall not be deemed to
constitute a contract of employment between the parties hereto, nor shall any
provision hereof restrict the right of the Bank to discharge the Executive, or
restrict the right of the Executive to terminate his employment.


IN WITNESS WHEREOF, the Bank has caused this to be duly executed by its Chairman
of the Board and its corporate seal affixed, duly attested by its Secretary, and
the Executive has hereunto set his hand at Santa Rosa, California.






EXECUTIVE:
 
SONOMA NATIONAL BANK
         
/s/ David F. Titus
 
/s/ James B. Keegan, Jr.
 
David F. Titus
 
Title: Chairman of the Board
 

 
 

--------------------------------------------------------------------------------